Citation Nr: 1022491	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran testified at a Board 
hearing held at the RO in May 2010. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus originated in service.


CONCLUSION OF LAW

The Veteran's tinnitus is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the Veteran in July 2008 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran's service treatment records are silent for any 
complaints or findings of tinnitus.  The records document an 
incident in which he fell and injured his face on one 
occasion.  

During a March 1951 VA examination, the Veteran did not 
report any complaints of tinnitus.

In May 2008, the Veteran filed the instant claim seeking 
service connection for tinnitus.  VA treatment records on 
file show that he thereafter attended a consultation in June 
2008, at which time he reported experiencing hearing loss, 
but denied any tinnitus.  He reported exposure to combat 
while on battleships.

The Veteran attended a VA examination in September 2008.  The 
examiner concluded that the Veteran's tinnitus was not 
related to service.  In explanation, she noted that the 
Veteran had a "limited" history of noise exposure during 
service, with some post-service occupational noise exposure, 
and that although current audiograms were consistent with 
noise exposure, no abnormal auditory findings were evident in 
the service treatment records.  

In October 2008, service connection for bilateral hearing 
loss was granted, based on the September 2008 examination 
report.

In February 2009, the Veteran explained that his tinnitus 
began while serving aboard a battleship.  He explained that 
he denied having tinnitus to the VA examiner because he was 
unfamiliar with the medical term at the time; he emphasized 
that he did in fact have tinnitus.

The Veteran attended a VA examination in June 2009, which was 
conducted by the same individual as in September 2008.  The 
Veteran reported that he began experiencing tinnitus in 
service, and indicated that it was not constant in nature.  
He reported a history of noise exposure in service and after 
service.   The examiner concluded that the tinnitus was 
unlikely to be related to noise exposure in service.  She 
explained that the audiogram was consistent with military and 
occupational noise exposure, as well as presbycusis.  She 
again noted the absence of pertinent abnormalities in the 
service treatment records, and explained, without 
elaboration, that her opinion was based on the Veteran's case 
history, review of the claims file, and configuration of the 
audiogram.

At his May 2010 hearing, the Veteran testified that he 
experienced noisy environments throughout service.  He 
explained that he noticed tinnitus after the incident where 
he struck his face in a fall.  The Veteran testified that his 
tinnitus had been intermittent since that time.   

The Board notes that service connection is already in effect 
for hearing loss, and the Board agrees that the evidence 
supports the Veteran's statements and testimony as to 
acoustic trauma in service.  The Board also finds credible 
his testimony concerning tinnitus since service.

The evidence against the claim consists of the September 2008 
and June 2009 examination reports, the examiner for which 
based her opinions largely on the absence of mention of 
tinnitus in the service treatment records.  The Board points 
out, however, that the examiner also indicated that the 
audiograms were consistent, at least in part, with a history 
of service noise exposure.  The Board also finds it of only 
marginal significance that the Veteran did not report 
tinnitus in service, as his statements and testimony to the 
effect that he was unaware that the condition had a medical 
term is credible.
 
In contrast, the evidence in support of the claim consists of 
the Veteran's statements and testimony to the effect that he 
first noticed tinnitus in service, and that he has continued 
to experience tinnitus, albeit intermittently, since service.

The Board points out that the Veteran is certainly competent 
to report experiencing symptoms of tinnitus in service and 
throughout the years.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  In addition, in some cases a layperson can 
provide competent evidence of a link between a disability and 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  In this case, given the observable nature of the 
symptoms of tinnitus, and as the Board has found his account 
of symptoms in service and since then to be credible, the 
Board finds that the Veteran is competent to also opine that 
his tinnitus is related to the symptoms he first noticed in 
service.   Consequently, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the Veteran's current tinnitus originated during 
service.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


